--------------------------------------------------------------------------------

Exhibit (10)(i)

 
FRONTIER BANK
CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made by and between
FRONTIER FINANCIAL CORPORATION and FRONTIER BANK (hereinafter jointly referred
to as the “Bank”), and __________________(hereinafter referred to as
“Executive”). The Bank and Executive are sometimes referred to herein as “the
Parties.”
 
WHEREAS, Executive has rendered valuable services to the Bank, and the Board of
Directors of the Bank (the “Board”) desires to be assured that Executive will
continue rendering such services to the Bank; and
 
WHEREAS, the Board wishes to assure the Bank of continuity of management in the
event of a Change of Control of the Bank; and
 
WHEREAS, Executive desires assurance that Executive will be protected in the
event of any Change of Control;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the Parties agree as follows:
 
 1.    Severance Benefits. The Bank agrees that if there is a Change of Control
of the Bank and the Bank terminates Executive’s employment other than for Cause,
as defined below, or Executive terminates this Agreement for Good Reason, as
defined below, within twenty-four (24) months after such Change of Control,
Executive shall receive the benefits provided in Paragraphs 1.1 and 1.2 (the
“Severance Benefit”):
 
          1.1    Executive shall receive a lump sum payment equal to two (2)
times Executive’s W-2 compensation before salary deferrals (excluding any gains
from stock-based compensation) over the twelve (12) months prior to the
effective date of the Change of Control, less statutory payroll deductions on
the first day of the seventh calendar month following the discontinuance of
Executive’s employment due to a Change of Control; and
          
          1.2    Executive shall continue to be covered by all of the Bank’s
medical and dental plans for twenty-four (24) months following discontinuance of
Executive’s employment due to a Change of Control.
 
 2.    Termination Before Change of Control. If Executive’s employment is
involuntarily terminated (other than for Cause, as defined below) or Executive
dies or terminates employment due to disability as defined below on or after the
date of the press release announcing the entering into of an agreement that will
result in a Change of Control of the Bank, Executive shall be entitled to the
Severance Benefits described in Section 1, said benefits to be paid after the
Change of Control actually occurs but no earlier than the first day of the
seventh calendar month following the discontinuance of Executive’s employment
due to a Change of Control. For purposes of this paragraph, “disability” shall
be determined using the definition of that term in the Bank’s long-term
disability plan in effect at the time of the disability, or if no such plan is
then in effect, the definition of “disability” contained in such other plan
providing a disability benefit. If there is no such plan then in effect, the
definition of “disability” found in Internal Revenue Code Section 22(e), as may
be amended from time to time, shall apply.

- 1 -

--------------------------------------------------------------------------------


 
                 3.      Consideration.
 
          3.1    The amounts paid to Executive hereunder shall be considered
severance pay in consideration of the past services Executive has rendered to
the Bank and in consideration of Executive’s continued service from the date
hereof to the date of Executive’s entitlement to such payments, and in further
consideration for the covenant not to compete/non-solicitation, as described in
Section 13.
 
          3.2    Executive shall have no duty to mitigate the amount of any
payment under this Agreement by seeking other employment. Should Executive
actually receive earnings from any such other employment, the payments called
for hereunder shall not be reduced or offset by any such future earnings.
 
     4.    Change of Control.“Change of Control” as used herein will be deemed
to have occurred when there is a Change in the Ownership of the Bank. For
purposes of this Agreement, a Change in the Ownership of the Bank shall be
deemed to occur when any one person, or more than one person acting as a group,
acquires ownership of the Bank stock that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the Bank. A Change in Ownership of the
Bank will not occur when any one person, or more than one person acting as a
group, owning more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Bank acquires additional stock. For the
purposes of this section, an increase in the percentage of stock owned by any
one person, or more than one person if acting as a group, as a result of a
transaction in which the Bank acquires its stock in exchange for property will
be treated as an acquisition of stock.
 
     5.    Cause. For purposes of this Agreement, “Cause” shall mean:
 
          5.1    The willful breach or habitual neglect of assigned duties
related to the Bank, including compliance with the Bank’s policies, and such
breach or neglect is materially detrimental to the Bank;
 
          5.2    Conviction (including any plea of nolo contendere) of Executive
of any felony or crime involving dishonesty or moral turpitude;
          
          5.3    Any act of personal dishonesty knowingly taken by Executive in
connection with Executive’s responsibilities as an employee and intended to
result in personal enrichment of Executive or any other person;
 
          5.4     Bad faith conduct that is materially detrimental to the Bank;
 
          5.5    Inability of Executive to perform Executive’s duties due to
alcohol or illegal drug use;

- 2 -

--------------------------------------------------------------------------------


          
          5.6    Executive’s failure to comply with any material legal written
directive of the Board; or
 
          5.7    Any act or omission of Executive which is of substantial
detriment to the Bank because of Executive’s intentional failure to comply with
any statute, rule or regulation, except any act or omission believed by
Executive in good faith to have been in or not opposed to the best interest of
the Bank (without intent of Executive to gain, directly or indirectly, a profit
to which Executive was not legally entitled) and except that Cause shall not
mean bad judgment or negligence other than habitual neglect of duty.
 
 6.    Good Reason. For purposes of this Agreement, “Good Reason” means any one
or more of the following: reduction of Executive’s base compensation without
Executive’s consent (other than as part of an overall program applied uniformly
to all members of senior management of the Bank); assignment of Executive to a
position which provides Executive with significantly less responsibility; or the
relocation or transfer of Executive’s principal place of employment to a
different location in excess of thirty (30) miles of Executive’s then existing
principal job location.
 
 7.    Effect on Other Benefits. The arrangements called for by this Agreement
are not intended to have any effect on Executive’s participation in any other
benefits available to executive personnel or to preclude other compensation or
additional benefits as may be authorized by the Board from time-to-time.
 
 8.    Voluntary Retirement. In the event Executive, after attaining age 60,
voluntarily retires within twelve (12) months following a Change of Control of
the Bank, Executive shall receive as a Severance Benefit a lump sum payment
equal to one (1) times Executive’s W-2 compensation before salary deferrals
(excluding any gains from stock-based compensation) over the twelve (12) months
prior to the effective date of the Change of Control. Such payment shall be made
on the first day of the seventh calendar month after the discontinuance of
Executive’s employment. In addition, Executive shall continue to be covered by
all of the Bank’s medical and dental plans for twelve (12) months after the
discontinuance of Executive’s employment.
 
 9.    Golden Parachute (FDIC). The Bank shall not be obligated to make, and
Executive shall not be entitled to, any payment under this Agreement if such
payment would constitute a “golden parachute” payment prohibited by 12 U.S.C.
1828(k) or 12 CFR 359.0 et seq. The Bank shall have no liability to Executive
under or in relation to this payment should any payment be deemed a prohibited
“golden parachute” payment.
 
10.         Golden Parachute (IRS). Executive is aware that under this Agreement
payments made to Executive may constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code, as amended, and thus would subject
Executive to the Excise Tax under Internal Revenue Code Section 4999, as
amended.
 
11.         Binding Effect. This Agreement shall be binding and shall inure to
the benefit of the respective successors, assigns, legal representative and
heirs of the Parties.
 
12.         Miscellaneous. If any provision of this Agreement shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective. No provision of this Agreement
may be modified or waived unless such waiver or modification is agreed to in
writing by Executive and the Board. This is the entire agreement between the
Parties and replaces any prior agreement regarding Change of Control. This
Agreement shall be governed under the laws of the State of Washington.

- 3 -

--------------------------------------------------------------------------------


 
13.         Covenant Not to Compete/Non-Solicitation. Executive agrees that if
Executive receives a Severance Benefit under this Agreement, the following shall
apply:
 
                             13.1    Executive shall not, for a period of two
(2) years after termination of employment with the Bank, directly or indirectly
become interested in, as a principal shareholder, director, or officer, any
financial institution, now existing or organized hereafter, that competes or
will compete with the Bank, including any successor, or any of the Bank’s
affiliates within any county in which the Bank does business; provided, that
Executive shall not be deemed a “principal shareholder” unless (i) Executive’s
investment in such an institution exceeds 2% of the institution’s outstanding
voting securities or (ii) Executive is active in the organization, management or
affairs of such institution. The provisions restricting competition by Executive
may be waived by action of the Board. Executive recognizes and agrees that any
breach of this covenant by Executive will cause immediate and irreparable injury
to the Bank, and Executive hereby authorizes recourse by the Bank to injunction
and/or specific performance, as well as to the other legal or equitable remedies
to which the Bank may be entitled.
 
                              13.2    During the non-competition period
described in Paragraph 13.1, Executive shall not solicit or attempt to solicit
any other employee of the Bank or its affiliates to leave the employ of those
companies, or in any way interfere with the relationship between the Bank and
any other employee of the Bank.
 
                14.    Dispute Resolution. The Parties agree to attempt to
resolve all disputes arising out of this Agreement by mediation. Any party
desiring mediation may begin the process by giving the other party a written
Request to Mediate, describing the issues involved and inviting the other party
to join with the calling party to name a mutually agreeable mediator and a
timeframe for the mediation meeting. The Parties and mediator may adopt any
procedural format that seems appropriate for the particular dispute. The
contents of all discussions during the mediation shall be confidential and
non-discoverable in subsequent arbitration or litigation, if any. If the Parties
can, through the mediation process, resolve the dispute(s), the agreement
reached by the Parties shall be reduced to writing, signed by the Parties, and
the dispute shall be at an end.
 
If the result of the mediation is a recognition that the dispute cannot be
successfully mediated, or if either party believes mediation would be
unproductive or too slow, then either party may seek to resolve the dispute in
accordance with the procedures established by Judicial Arbitration and Mediation
Services, Inc.
 
The award rendered by the arbitrator (whether through Judicial Arbitration and
Mediation Services, Inc. or otherwise) shall be final, and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.

- 4 -

--------------------------------------------------------------------------------


 
The arbitrator shall allocate the costs charged by Judicial Arbitration and
Mediation Services, Inc., or other arbitrator as the case may be, for the
arbitration between the Parties in a manner which the arbitrator considers
equitable. It is agreed that the arbitrator shall award to the prevailing or
substantially prevailing party all fees incurred by such party with regard to
such arbitration, including reasonable legal and accounting fees. If the
arbitrator determines that there is no prevailing or substantially prevailing
party, the legal and accounting fees shall be the responsibility of each party.
 
Notwithstanding the above, if Executive violates Section 13 above, the Bank will
be entitled, in addition to the rights set forth heretofore, to commence legal
action in a court of competent jurisdiction to obtain a temporary, primary and
permanent injunction in order to prevent or restrain the breach of Section 13,
and the Bank will not be required to post a bond as a condition to the granting
of any such relief.
 
15.    Independent Legal Counsel. Executive acknowledges that they have had the
opportunity to review and consult with their own personal legal counsel
regarding this Agreement.
 
16.    Termination. This Agreement shall terminate immediately and without
notice (1) upon the voluntary or involuntary termination of Executive’s
employment, death or disability (as defined in Section 2) occurring prior to the
date of the press release announcing the entering into an agreement that will
result in a Change of Control of the Bank; or (2) if Executive’s employment with
the Bank is reduced to part time (defined for purposes of this Agreement as less
than thirty (30) hours per work week) other than due to short-time disability or
medical leave; or (3) upon written notice to Executive if Executive’s duties and
responsibilities are reduced significantly as determined by the Personnel
Committee of the Board of Directors.
 
17.    Compliance with Internal Revenue Code Section 409A. Where required, the
provisions of this Agreement are intended to comply with the requirements of
Section 409A of the Internal Revenue Code. Notwithstanding any other provision
of this Agreement, this Agreement shall be interpreted and administered in
accordance with the requirements of Section 409A of the Internal Revenue Code.
 
IN WITNESS WHEREOF, the Parties have signed this Agreement this 3rd day of
January, 2007.
 
FRONTIER FINANCIAL CORPORATIONFRONTIER BANK
 
EXECUTIVE
     
By:
       
John Dickson, President
   

 
 
- 5 -

--------------------------------------------------------------------------------